



EXHIBIT 10.35


SUPER MICRO COMPUTER, INC.
RESTRICTED STOCK UNITS AGREEMENT




Super Micro Computer, Inc., a Delaware corporation (the “Company”) has granted
to the Grantee named in the Notice of Grant of Restricted Stock Units (the
“Notice”) to which this Restricted Stock Units Agreement (the “Agreement”) is
attached an award consisting of Restricted Stock Units (the “RSUs”) subject to
the terms and conditions set forth in the Notice and this Agreement. The award
has been granted pursuant to and shall in all respects be subject to the terms
and conditions of the Super Micro Computer, Inc. 2020 Equity and Incentive
Compensation Plan (the “Plan”), the provisions of which are incorporated herein
by reference.
1.
Grant of Restricted Stock Units. Subject to the terms and conditions of the Plan
and the terms and conditions hereinafter set forth, pursuant to authorization
under resolutions of the Committee, the Company hereby confirms to the Grantee
the grant of RSUs in an amount as set forth in the Notice, effective as of the
Date of Grant set forth the Notice.

2.
Payment of RSUs. The RSUs shall become payable if the RSUs have vested and the
Grantee’s right to receive payment for the RSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with the Notice.

3.
Vesting of RSUs. Subject to the terms and conditions of Section 4 and Section 5
of this Agreement, the RSUs shall Vest in accordance with the Vesting Schedule
on the Vesting Dates as set forth in the Notice, only if the Grantee’s Service
has not terminated before the applicable Vesting Date.

4.
Effect of Change in Control. In the event of a Change in Control, subject to
approval by the Committee, the surviving, continuing, successor, or purchasing
entity or parent thereof, as the case may be (the “Acquiror”), may, without the
consent of the Grantee, assume or continue in full force and effect the
Company’s rights and obligations under all or any portion of the outstanding
RSUs or substitute for all or any portion of the outstanding RSUs substantially
equivalent rights with respect to the Acquiror’s stock. For purposes of this
Section, an RSU shall be deemed assumed if, following the Change in Control, the
RSU confers the right to receive, subject to the terms and conditions of the
Plan and this Agreement, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Common Stock on the effective date of the Change in Control was entitled (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon settlement of the RSU to consist solely of
common stock of the Acquiror equal in Market Value per Share to the
consideration received by holders



NAI-1513339684v7

--------------------------------------------------------------------------------





of Common Stock pursuant to the Change in Control. The RSUs shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control to the extent that RSUs subject to this Agreement are neither assumed
or continued by the Acquiror in connection with the Change in Control nor
settled as of the time of the Change in Control.
5.
Forfeiture of RSUs. In the event that the Grantee’s Service is terminated for
any reason or no reason, with or without Cause, prior to any applicable Vesting
Date: (a) any RSUs that have not Vested pursuant to the Notice shall be
forfeited automatically and without further notice on such date of termination,
and (b) the Company shall automatically reacquire all such RSUs and the Grantee
shall not be entitled to any payment therefor.

6.
Form and Time of Payment of RSUs. Subject to Section 5 and Section 10, payment
for Vested RSUs shall be made in Common Stock on the applicable Settlement Date
following the applicable Vesting Date specified in the Notice. Except to the
extent provided by Section 409A of the Code and permitted by the Committee, no
Common Stock may be issued to the Grantee at a time earlier than otherwise
expressly provided in this Agreement. The Company’s obligations to the Grantee
with respect to the RSUs shall be satisfied in full upon the issuance of Common
Stock corresponding to such Vested RSUs.

7.
RSUs Not Transferable. Subject to Section 15 of the Plan, none of the RSUs nor
any interest therein or in any Common Stock underlying such RSUs shall be
transferable prior to the issuance of Common Stock on the applicable Settlement
Date, other than by will or the laws of descent and distribution.

8.
Adjustments. The number of and kind of shares of Common Stock covered by the
RSUs and the other terms and conditions of the grant evidenced by this Agreement
are subject to mandatory adjustment as provided in Section 11 of the Plan.

9.
Withholding Taxes.

(a)
If the Company is required to withhold federal, state, local or other national
taxes or other amounts in connection with the Grantee’s right to receive Common
Stock under this Agreement, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of any such
Common Stock (or the realization of any other benefit provided for under this
Agreement) that the Grantee timely make arrangements satisfactory to the Company
for payment of the balance of such taxes or other amounts (such amounts,
collectively, the “Tax Withholdings”).

(b)
Unless otherwise determined by the Committee, the Tax Withholdings shall be
satisfied by the Company’s retention of a portion of the Common Stock provided
for under this Agreement, by deducting from the Common Stock otherwise
deliverable to the Grantee in settlement of the RSUs a number of



NAI-1513339684v7

--------------------------------------------------------------------------------





whole shares of Common Stock having a fair market value, as determined by the
Company as of the date on which the Tax Withholdings obligation arises, not in
excess of the amount of such Tax Withholdings determined by the applicable
minimum statutory withholding rates (unless higher withholding amounts would not
result in adverse accounting implications for the Company and are authorized by
the Committee, and the total amount withheld does not exceed the Grantee’s
estimated tax obligations attributable to the settlement of the RSUs).
(c)
If the Grantee is not an officer for purposes of Section 16 of the Exchange Act,
then, alternatively, unless otherwise determined by the Company, the Grantee
may, in addition to the withholding method set forth in Section 9(b), satisfy
such Tax Withholdings (i) by paying the Company cash via personal check, wire
transfer, or other means of immediate electronic payment, (ii) by the Grantee’s
surrender of Common Stock that he or she has owned, or (iii) in accordance with
procedures established by the Company providing for delivery by the Grantee to
the Company or a broker approved by the Company of properly executed
instructions, in a form permitted and approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to Common Stock
that he or she already owned or some or all of the Common Stock acquired upon
settlement of the RSUs provided for under this Agreement, in each case subject
to compliance with applicable law and the Company’s insider trading policy and
procedures, provided in each case that the Grantee provides the Company adequate
notice of such election in accordance with the Company’s then-applicable
policies and procedures.

10.
Compliance with Law; Restrictions on Grant of the RSUs and Issuance of Shares.
The grant of the RSUs and issuance of shares of Common Stock upon settlement of
the RSUs shall be subject to compliance with all applicable requirements of
federal, state or other national law with respect to such securities.
Notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any of the Common Stock covered by this
Agreement if the issuance thereof would result in violation of any applicable
federal, state or other national securities laws or other law or regulations or
the requirements of any stock exchange or market system upon which the Common
Stock may then be listed. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the award of RSUs shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the RSUs, the
Company may require the Grantee to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to



NAI-1513339684v7

--------------------------------------------------------------------------------





make any representation or warranty with respect thereto as may be requested by
the Company.
11.
No Right to Future Awards; Right to Terminate Service. This RSU award is a
voluntary, discretionary award being made on a one-time basis and it does not
constitute a commitment to make any future awards. No provision of this
Agreement shall limit in any way whatsoever any right that the Company or a
Subsidiary may otherwise have to terminate the Grantee’s Service at any time.

12.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan of the Company or a
Subsidiary.

13.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable to this Agreement;
provided, however, that no amendment shall materially impair the rights of the
Grantee with respect to the Common Stock or other securities covered by this
Agreement without the Grantee’s consent. Notwithstanding the foregoing, the
limitation requiring the consent of the Grantee to certain amendments shall not
apply to any amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the Code or Section 10D of the Exchange Act.

14.
Severability. In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
shall continue to be valid and fully enforceable.

15.
Clawback. The RSUs may be subject to clawback in accordance with the Plan and
the Company’s recoupment policy as may be in effect from time to time.

16.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

17.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Delaware and
venue shall be exclusively in the applicable court in Santa Clara County,
California, without giving



NAI-1513339684v7

--------------------------------------------------------------------------------





effect to any principle of law that would result in the application of the law
of any other jurisdiction.
18.
Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.
Acknowledgement and Agreement. By electronically accepting the Notice, the
Grantee: (a) acknowledges receipt of and represents that the Grantee has read
and is familiar with the Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the Securities and
Exchange Commission of the shares issuable pursuant to the award, (b) accepts
the award subject to all of the terms and conditions of the Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Notice, this Agreement or the Plan.

20.
Counterparts. The Notice with this Agreement may be executed in one or more
counterparts, all of which together shall constitute but one Agreement.

21.
Section 409A of the Code. To the extent applicable, it is intended that the
settlement of the RSUs be exempt from Section 409A of the Code under the
“short-term deferral” exemption, or otherwise comply with Section 409A of the
Code, and this Agreement shall be interpreted, operated and administered in a
manner consistent with this intent. The Company makes no representation or
covenant to ensure that the RSUs, settlement of the RSUs or other payment
hereunder are exempt from or compliant with Section 409A of the Code and shall
have no liability to the Grantee or any other party if the settlement of the
RSUs or other payment hereunder that is intended to be exempt from, or compliant
with, Section 409A of the Code, is not so exempt or compliant or for any action
taken by the Company with respect thereto. Reference to Section 409A of the Code
is to Section 409A of the Internal Revenue Code of 1986, as amended, and shall
also include any regulations or any other formal guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

22.
Relation to the Plan. In the event of any inconsistency between the provisions
of the Notice, this Agreement and the Plan, the Plan shall govern.

23.
Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Notice and the Plan. As used in this Agreement:

(a)
“Cause” means any of the following: (i) the Grantee’s theft, dishonesty, willful
misconduct, breach of fiduciary duty for personal profit, or falsification of
any Company or Subsidiary documents or records; (ii) the Grantee’s material
failure to abide by the Company’s or a Subsidiary’s code



NAI-1513339684v7

--------------------------------------------------------------------------------





of conduct or other policies (including, without limitation, policies relating
to confidentiality and reasonable workplace conduct); (iii) the Grantee’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company or a Subsidiary
(including, without limitation, the Grantee’s improper use or disclosure of the
Company’s or a Subsidiary’s confidential or proprietary information); (iv) any
intentional act by the Grantee which has a material detrimental effect on the
Company’s or a Subsidiary’s reputation or business; (v) the Grantee’s repeated
failure to perform any reasonable assigned duties after written notice from the
Company or a Subsidiary of, and a reasonable opportunity to cure, such failure;
(vi) any material breach by the Grantee of any employment, service,
non-disclosure, non-competition, non-solicitation or other similar agreement
between the Grantee and the Company or a Subsidiary, which breach is not cured
pursuant to the terms of such agreement; or (vii) the Grantee’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs the
Grantee’s ability to perform his or her duties with the Company or a Subsidiary.
(b)
“Service” shall mean the Grantee’s employment or service with the Company or a
Subsidiary, whether as an employee, a Director or a consultant or similar
individual who provides services to the Company or any Subsidiary that are
equivalent to those typically performed by an employee (provided that such
person satisfies the Form S-8 definition of “employee”). Unless otherwise
provided by the Committee, the Grantee’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Grantee
renders Service or a change in the Company or Subsidiary for which the Grantee
renders Service, provided that there is no interruption or termination of the
Grantee’s Service. Furthermore, the Grantee’s Service shall not be deemed to
have been interrupted or terminated if the Grantee takes any military leave,
sick leave, or other bona fide leave of absence approved by the Company.
However, unless otherwise provided by the Committee, if any such leave taken by
the Grantee exceeds ninety (90) days, then on the ninety-first (91st) day
following the commencement of such leave the Grantee’s Service shall be deemed
to have terminated, unless the Grantee’s right to return to Service is
guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, an unpaid leave of
absence shall not be treated as Service for purposes of determining Vesting
under this Agreement. The Grantee’s Service shall be deemed to have terminated
either upon an actual termination of Service or upon the business entity for
which the Grantee performs Service ceasing to be a Subsidiary. Subject to the
foregoing, the Company, in its discretion, shall determine whether the Grantee’s
Service has terminated and the effective date of and reason for such
termination.



NAI-1513339684v7

--------------------------------------------------------------------------------





(c)
“Settlement Date” shall mean, with respect to a RSU, the date(s) on which such
RSU becomes Vested as provided by this Agreement (each such date, an “Original
Settlement Date”); provided, however, that if the tax withholding obligations,
if any, of the Company or a Subsidiary, shall not be satisfied by the share
withholding method described in Section 9(b) and an Original Settlement Date
would occur on a date on which a sale by the Grantee of the shares to be issued
in settlement of the Vested RSUs would violate the Trading Compliance Policy of
the Company, then the Settlement Date for such Vested RSUs shall be deferred
until the next day on which the sale of such shares would not violate the
Trading Compliance Policy, but in any event on or before the 15th day of the
third calendar month following the calendar year of an Original Settlement Date.



NAI-1513339684v7